174 Ga. App. 214 (1985)
329 S.E.2d 544
HAY
v.
BRITT REALTY, INC. et al.
69624.
Court of Appeals of Georgia.
Decided March 11, 1985.
Rehearing Denied March 27, 1985.
James E. Butler, for appellant.
T. Henry Clarke IV, M. David Merritt, Warner S. Currie, Jonathan M. Engram, for appellees.
BENHAM, Judge.
Appellant was injured while disassembling a radio tower at the instruction of his employer. After receiving workers' compensation benefits, appellant brought suit against the owner of the building on which the tower was located and against Chapman, an officer and shareholder of the corporation where appellant was employed and appellant's supervisor on the job on which he was injured. This appeal is from summary judgment in favor of Chapman.
This case is controlled adversely to appellant by Chambers v. Gibson, 145 Ga. App. 27 (243 SE2d 309) (1978). There, as here, the record showed conclusively that the plaintiff was injured while performing his duties, that the plaintiff had received workers' compensation benefits, and that the defendant was acting in his representative capacity as the alter ego of the employer/corporation. The plaintiff in that case made allegations of wilfulness as has the plaintiff in this case. The result there, as it must be here, is that the suit was barred by the exclusive remedy provisions of the Workers' Compensation Act. See also Yancey v. Green, 129 Ga. App. 705 (201 SE2d 162) (1973), cited in Chambers, supra.
Judgment affirmed. Banke, C. J., concurs. Pope, J., concurs in the judgment only.